DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2020 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FRANCE on 9/29/2014. It is noted, however, that applicant has not filed a certified copy of the 14/02186 application as required by 37 CFR 1.55.
Claim Objections
Claims 6-8 and 20 are objected to because of the following informalities:
In claim 6, “having an Mn content less than 0.35% or greater than 0.45%” should read –having an Mn content, in % by weight, less than 0.35% or greater than 0.45%.
In claim 7, “having an Mn content less than 0.35% or greater than 0.45%” should read –having an Mn content, in % by weight, less than 0.35% or greater than 0.45%.  
In claim 8, “having an Mn content less than 0.35% or greater than 0.45%” should read –having an Mn content, in % by weight, less than 0.35% or greater than 0.45%.  
In claim 20, “property among properties (i)” should read –properties among properties amount properties (i)--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the K1c specimens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “an aircraft structural element constructed by the wrought product according to claim 1,” which renders the claim indefinite, because it is unclear if this limitation is stating that the aircraft structural element is composed of the wrought product according to claim 1, or if the aircraft structural element is manufactured by the wrought product according to claim 1 (e.g., manufactured by some tool or apparatus comprising the wrought product according to claim 1). For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation “an aircraft structural element constructed by the wrought product according to claim 1” is interpreted as an aircraft structural element composed of the wrought product according to claim 1, as this appears to be what Applicant intended.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the limitation “having an Li content, in % by weight, less than 1.6%,” which fails to further limit claim 1, which recites an Li content of 1.0-1.8%, because the range of “less than 1.6%” encompasses values less than 1.0%. Examiner suggests that claim 5 be amended to recite –having an Li content, in % by weight, from 1.0% to less than 1.6%--, which would be in proper dependent form.
Claim 18 recites the limitation “having an Li content, in % by weight, less than or equal to 1.4%,” which fails to further limit claim 1, which recites an Li content of 1.0-1.8%, because the range of “less than or equal to 1.4%” encompasses values less than 1.0%. Examiner suggests that claim 18 be amended to recite –having an Li content, in % by weight, from 1.0% to 1.4%--, which would be in proper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bes et al. (US 2012/0291925), hereinafter “Bes,” and in the alternative, further in view of Kaufman (Kaufman, John Gilbert. Introduction to Aluminum Alloys and Tempers. United States, ASM International, 2000.).
Regarding claim 1, Bes teaches a wrought product made of an aluminum alloy comprised of the following (Abstract, [0055]):
Element 
Claimed (wt%)
Reference (wt%)
Overlap (wt%)
Magnesium(Mg)
4.0-5.0
4.0-5.0
4.0-5.0
Lithium (Li)
1.0-1.8
1.0-1.6
1.0-1.6
Manganese (Mn)
0.35-.45
0.05-0.5
0.35-0.45
Zirconium (Zr)
0.05-0.15
0.05-0.15
0.05-0.15
Silver (Ag)
≤ 0.5
≤ 0.5
≤ 0.5
Iron (Fe)
≤ 0.1
0.5 max
0-0.1
Titanium (Ti)
< 0.15
0.01-0.15
0.01-0.15
Silicon (Si)
≤ 0.05
0.02-0.2
0.02-0.05
Aluminum (Al)
balance
balance
balance


Bes teaches wherein the aluminum alloy may comprise other elements ≤0.05% by weight each, preferably less than 0.05% each, and in a preferred embodiment, including a maximum Be content of 2 ppm and/or a maximum Na content of 1 ppm and/or a maximum Ca content of 20 ppm (Abstract, [0019], [0059]), which reads on the instantly claimed ranges of ≤0.05 each and ≤0.15 in combination. prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
	Bes teaches wherein the wrought product may have, for a thickness ranging from 0.5 to 15 mm, at mid-thickness at least one static mechanical strength property among properties (i) a tensile yield stress Rp0.2(L) ≥ 280 MPa, preferably Rp0.2(L) ≥ 310 MPa, and (ii) a tensile yield stress Rp0.2(LT) ≥ 260 MPa, preferably Rp0.2(LT) ≥ 290 MPa, which overlap with the instantly claimed ranges of Rp0.2(L) ≥ 380 MPa and Rp0.2 (TL) ≥ 320 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Bes does not explicitly teach that its wrought product has at least one damage tolerance property among properties (iv) and (v), as instantly claimed.
	However, Bes teaches a wrought product with an overlapping composition (Abstract, [0019] [0055], [0059]), and a process of making comprising preparing a molten metal bath in order to obtain an aluminum alloy composed according to the invention, casting said alloy in rough shape, optionally homogenizing the product so cast, hot and optionally cold working, solution heat-treating the product so worked, and quenching, optionally cold working the product that has undergone solution heat-treatment and has been quenched, wherein said cold working may be flattening or straightening operations, and artificial aging at a temperature of less than 150°C ([0061], [0069]). Bes teaches examples where the solution treatment is carried out for a duration of 20 min ([0086]) and where the cold working is controlled in order to obtain a 2% permanent set ([0101]). 
	This process is substantially similar to the process described in pp. 4-5 of the instant specification, which comprises casting the aluminum alloy, optionally homogenizing, hot working, optionally solution heat treated at a temperature from 360°C to 460°C for 15 minutes to 8 hours, 
	Thus, as Bes teaches a wrought product having an overlapping composition (Abstract, [0019] [0055], [0059]), and which is made by a substantially similar process ([0061], [0069], [0086], [0101]), at least one damage property among properties (iv) and (v), as instantly claimed, would have naturally flowed from the teaching of Bes. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
	Bes teaches that its wrought product may advantageously be T8 temper ([0070]), but does not explicitly teach that its wrought product may be made in T9 temper. 
However, note that the limitation of T9 temper is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. This process limitation implies that the product created by such a process is the wrought product according to claim 1, having at least one static mechanical property among properties (i) to (iii) and at least one damage tolerance property among properties (iv) to (v). No further implications are apparent or derived from the product-by-process limitation as set forth. Bes teaches/renders obvious the wrought product according to claim one having these properties, as discussed above, and therefore reads on claim 1.
In addition, T8 temper merely differs from T9 temper in the order of steps performed (T8: solution heat treated, cold worked, then artificially aged, T9: solution heat treated, artificially aged, then 
In the alternative, Kaufman teaches that both T8 and T9 temper are suitable for products that are cold worked to improve strength (p. 20). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the T8 temper of Bes with T9 temper (i.e. cold work after artificial aging rather than cold work before artificial aging), because T8 and T9 temper are art recognized equivalents for the same purpose, as taught by Kaufman (p. 20). See MPEP §2144.06 (II).
Regarding claim 2, Bes teaches an Mn content of 0.05-0.5% by weight ([0055], which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
As to claim 3, Bes teaches a Zn content of ≤0.5% by weight, preferably less than 0.05% by weight (Abstract, [0058]), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
With respect to claim 4, Bes teaches an Fe content of 0.02-0.2% by weight, preferably 0.04-0.1% by weight, which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Bes does not explicitly teach that its wrought product has less delamination on the rupture surface of K1c specimens obtained according to standard ASTM E399 than an identical wrought product having an Mn content, in % by weight, less than 0.35% or greater than 0.45%. However, as discussed above regarding claim 1, Bes teaches a wrought product having an overlapping composition (Abstract, [0019] [0055], [0059]), and which is made by a substantially similar process ([0061], [0069], [0086], [0101]). Thus, the limitation recited in claim 6 would have naturally flowed from the teachings of Bes. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 7, Bes does not explicitly teach that its wrought product has at mid-thickness, for a thickness between 0.5 and 15 mm, an ultimate tensile strength Rm (L) greater than that of an identical wrought product having an Mn content, in % by weight, less than 0.35% or greater than 0.45%. However, as discussed above regarding claim 1, Bes teaches a wrought product having an overlapping composition (Abstract, [0019] [0055], [0059]), and which is made by a substantially similar process ([0061], [0069], [0086], [0101]). Thus, the limitation recited in claim 7 would have naturally flowed from the teachings of Bes. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 8, Bes does not explicitly teach that its wrought product has at mid-thickness, for a thickness between 0.5 and 15 mm, a tensile yield strength Rp0.2 (L) greater than that of an identical wrought product having an Mn content, in % by weight, less than 0.35% or greater than 0.45%. prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 13, Bes teaches that its wrought product may be used to product aircraft structural elements (Abstract, [0022]).
Regarding claim 15, Bes teaches a wrought product made of an aluminum alloy comprised of the following (Abstract, [0055]):
Element 
Claimed (wt%)
Reference (wt%)
Overlap (wt%)
Magnesium(Mg)
4.5-4.9
4.0-5.0
4.5-4.9
Lithium (Li)
1.2-1.5
1.0-1.6
1.2-1.5
Manganese (Mn)
0.35-.45
0.05-0.5
0.35-0.45
Zirconium (Zr)
0.1-0.15
0.05-0.15
0.1-0.15
Silver (Ag)
≤ 0.25
≤ 0.5
≤ 02.5
Iron (Fe)
0.02-0.06
0.5 max
0-.02-0.6
Titanium (Ti)
0.01-0.05
0.01-0.15
0.01-0.05
Silicon (Si)
≤ 0.05
0.02-0.2
0.02-0.05
Aluminum (Al)
balance
balance
balance


Bes teaches wherein the aluminum alloy may comprise other elements ≤0.05% by weight each, preferably less than 0.05% each, and in a preferred embodiment, including a maximum Be content of 2 ppm and/or a maximum Na content of 1 ppm and/or a maximum Ca content of 20 ppm (Abstract, [0019], [0059]), which reads on the instantly claimed ranges of ≤0.05 each and ≤0.15 in combination. Bes teaches an aluminum alloy with a composition that satisfies or overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
prima facie case of obviousness exists. See MPEP §2144.05.
With respect to claim 17, Bes teaches an Fe content of 0.02-0.2% by weight, preferably 0.04-0.1% by weight, which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 18, Bes teaches an Li content of 1.0-1.6% by weight (Abstract), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 19, Bes, or in the alternative, Bes modified by Kaufman renders obvious the wrought product of claim 1 in T9 temper. Bes teaches that alloy plates were hot-rolled to a thickness of approximately 4 mm and further cold rolled to a final thickness of 2 mm ([0086]), which reads on a permanent cold working set greater than 4%. Furthermore, it would have been obvious to one of ordinary skill in the art to have adjusted the permanent cold working set percentage to achieve the desired final thickness, as changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Regarding claim 20, Bes teaches wherein the wrought product may have, for a thickness ranging from 0.5 to 15 mm, at mid-thickness at least one static mechanical strength property among properties (i) a tensile yield stress Rp0.2(L) ≥ 280 MPa, preferably Rp0.2(L) ≥ 310 MPa, and (ii) a tensile yield stress Rp0.2(LT) ≥ 260 MPa, preferably Rp0.2(LT) ≥ 290 MPa, which overlap with the instantly claimed ranges and also reads on at least two static mechanical resistance properties among properties (i) and (iii), In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 21, Bes teaches wherein the wrought product may have, for a thickness ranging from 0.5 to 15 mm, at mid-thickness at least one static mechanical strength property among properties (i) a tensile yield stress Rp0.2(L) ≥ 280 MPa, preferably Rp0.2(L) ≥ 310 MPa, and (ii) a tensile yield stress Rp0.2(LT) ≥ 260 MPa, preferably Rp0.2(LT) ≥ 290 MPa, which overlap with the instantly claimed ranges of Rp0.2 (L)≥390 MPa and Rp0.2(TL)≥340 MPa. Furthermore, as discussed above regarding claim 1, Bes teaches a wrought product having an overlapping composition (Abstract, [0019] [0055], [0059]), and which is made by a substantially similar process ([0061], [0069], [0086], [0101]). Thus, at least one damage tolerance property among the properties (iv) to (v) as recited in claim 21 would have naturally flowed from the teachings of Bes. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 22, Bes teaches wherein the wrought product may have, for a thickness ranging from 0.5 to 15 mm, at mid-thickness at least one static mechanical strength property among properties (i) a tensile yield stress Rp0.2(L) ≥ 280 MPa, preferably Rp0.2(L) ≥ 310 MPa, and (ii) a tensile yield stress Rp0.2(LT) ≥ 260 MPa, preferably Rp0.2(LT) ≥ 290 MPa, which overlap with the instantly claimed ranges of Rp0.2 (L)≥410 MPa and Rp0.2(TL)≥350 MPa. Furthermore, as discussed above regarding claim 1, Bes prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Response to Arguments
Applicant's arguments filed 5/4/2020 have been fully considered but they are not persuasive.
Applicant argues that Bes does not teach or suggest wherein the wrought product is in T9 temper and has at mid-thickness, for a thickness between 0.5 and 15 mm, at least one mechanical resistance property among properties (i) to (iii) and at least one damage tolerance property among properties (iv) to (v). Applicant further argues that Bes discloses advantageous tempers such as T8 but does not mention T9. Applicant argues that alloy D in Bes does has lower UTS and yield strength than what is claimed.
In response, Examiner notes that as discussed in the rejections above, T9 temper is a product-by-process limitation and only differs from T8 temper in the order of steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. Further, the selection of any order of performing process steps are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV) (C). Paragraph [0086] of the instant PG-PUB both T8 and T9 temper achieve at least one static mechanical property among properties (i) to (iii) 
In response to Applicant’s argument that alloy D of Bes does not teach the claimed UTS and yield strength, Examiner notes that Bes teaches an overlapping Rp0.2 (L) and Rp0.2 (TL), and at least one of (iv) and (v) would have naturally flowed from the teachings of Bes, as Bes teaches an overlapping composition and substantially similar process of making. Furthermore, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
Applicant argues that there is no reason to derive the claimed amounts of Mn, Cr, and Cu from the broader ranges disclosed in Bes, and cites the instant specification which states that the instantly claimed ranges achieve certain advantages.  Applicant argues that the examples of Bes have Mn and Cu contents outside of the instantly claimed ranges. Applicant further argues that Bes provides no motivation to one of ordinary skill in the art to pursue the narrower Cr range of ≤0.05 wt% Cr.
In response, Examiner notes that Bes teaches overlapping amounts of Mn, Cr, and Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. The cited paragraphs do not provide sufficient evidence to demonstrate criticality of process steps. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur 
Furthermore, regarding Applicant’s arguments that the examples of Bes have Mn and Cu contents outside the instantly claimed ranges, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). Regarding the Cr content, Examiner notes that Bes teaches an overlapping range and further teaches that Cr is an optional element. Additionally, all of the examples of Bes contain no Cr, which is within the claimed range of ≤0.05 wt.% Cr.
Applicant argues that the claimed Mn range of 0.35-0.45 wt% is critical, citing alloys A and B in Tables 1-9 of the instant specification. Alloy B has an Mn content of 0.41 wt%, which achieves improved static/toughness properties and lower propensity for delamination compared to Alloy A which has an Mn content of 0.14 wt%.
This is not found persuasive. Examiner notes that the examples do not provide sufficient evidence to demonstrate criticality of process steps. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Primary Examiner, Art Unit 1734